Case: 13-3052    Document: 19      Page: 1   Filed: 02/08/2013




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

        JOHN BERRY, DIRECTOR, OFFICE OF
           PERSONNEL MANAGEMENT,
                    Petitioner,

                              v.

                   TONY D. HOPPER,
                        Respondent.
                  ______________________

                        2013-3052
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in case no. CH0731090798-I-3.
                  ______________________



                         ORDER
      The court reviews the recent docketing of this petition
 for review and notes that it was docketed in error.
      Pursuant to 5 U.S.C. § 7703(d)(1), the Director of the
 Office of Personnel Management may obtain review of a
 decision of the Merit Systems Protection Board by filing a
 petition for judicial review. Such a matter is to be docket-
 ed by this court as a Miscellaneous Docket matter, and if
 the court in its discretion grants the petition for judicial
 review, then the court dockets the matter as a regular
 petition. It appears that this matter should have been
 first docketed as a Miscellaneous Docket matter. Re-
Case: 13-3052       Document: 19   Page: 2   Filed: 02/08/2013




 2                       JOHN BERRY, DIRECTOR   v. TONY HOPPER
 spondent Tony D. Hopper has responded to the petition in
 2013-3052, but the court recently rejected an entry of
 appearance by the Merit Systems Protection Board be-
 cause this matter was improperly docketed as a regular
 petition and the Board was not named as a party. Pursu-
 ant to Section 7703(d)(1), the Board has the right to
 appear in the proceeding.
     Accordingly,
     IT IS ORDERED THAT:
     This petition is dismissed as improperly docketed, and
 reopened as Misc. No. 145. Once that matter is opened on
 CM/ECF, the parties should refile the relevant docket
 entries within 14 days of such action on CM/ECF. In
 Misc. No. 145, the Board may file its response to the
 petition for permission to appeal within 21 days of docket-
 ing of Misc. No. 145. Thereafter, the court will consider
 the petition for judicial review pursuant to 5 U.S.C.
 7703(d)(1).
                                     FOR THE COURT

                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk